PLEUS, J.
Richard Gouriey appeals the summary denial of four postconviction motions attacking his 1972 conviction and sentence to life imprisonment for first degree murder. We affirm the denial of his motions as frivolous and meritless.
In addition to the direct appeal of his conviction and sentence which was affirmed in Gourley v. State, 285 So.2d 40 (Fla. 4th DCA 1973), defendant has. appealed the denial of five Rule 3.850 motions and one prior motion to correct sentence. He also has filed several habeas corpus petitions.1 Enough is enough. See, e.g ., Rahymes v. State, 730 So.2d 420 (Fla. 5th DCA), appeal dismissed, 733 So.2d 516 (Fla.1999); Werts v. State, 722 So.2d 982 (Fla. 5th DCA 1999); Davis v. State, 705 So.2d 133 (Fla. 5th DCA 1998). Defendant is warned that filing any additional successive and frivolous pro se petitions or appeals attacking his 1972 conviction and sentence will result in the issuance of an order to show cause why he should not be denied further access to this court. See State v. Spencer, 751 So.2d 47 (Fla.1999).
AFFIRMED.
HARRIS and SAWAYA, JJ, concur.

. See Gourley v. State, 653 So.2d 439 (Fla. 5th DCA), rev. dismissed, 660 So.2d 713 (Fla.1995); Gourley v. State, 647 So.2d 124 (Fla. 5th DCA 1994), rev. dismissed, 654 So.2d 130 (Fla.1995); Gourley v. State, 620 So.2d 776 (Fla. 5th DCA 1993); Gourley v. State, 608 So.2d 886 (Fla. 5th DCA 1992); Gourley v. State, 595 So.2d 58 (Fla. 5th DCA 1992); Gourley v. State, 484 So.2d 28 (Fla. 5th DCA 1986), appeal dismissed, 488 So.2d 67 (Fla.1986); Gourley v. State, 474 So.2d 230 (Fla. 5th DCA 1985); Gourley v. State, 432 So.2d 755 (Fla. 5th DCA 1983), appeal dismissed, 458 So.2d 272 (Fla.1984); Gourley v. State, 411 So.2d 412 (Fla. 5th DCA 1981); Gourley v. State, 285 So.2d 40 (Fla. 4th DCA 1973).